DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim domestic benefit under 35 U.S.C. 365 (c) and for applicant’s claim of foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for foreign priority has been filed in parent Application CN 201910936775.2. The effective filing date was recognized as 09/29/2019.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 12/15/2021 and 12/28/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior art of record (described below) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the extension portion, the first optical film, the fixing block, and the connection sheet as set forth in the claim.
The closest prior art record found was Yoon et al (US 20160223739 A1; “Yoon”). An analysis of the claim limitations in claim 1 was compared with disclosure is given below.
Yoon discloses a backlight module (shown in at least Figs 4-5 and described below), comprising: 

a frame portion (portion described by the following) having at least one film fixing groove (groove shown divided by inner side coupling unit 83), a cross section of the film fixing groove having a stepped shape (specifically including the step shape of the surface of light guide plate supporting unit 86 and surface of 80 facing bottom side surface unit 93) in a direction perpendicular to a plane enclosed by the frame portion (configuration shown in Fig 4) and perpendicular to an edge of the frame portion (specifically an edge 83 facing light source 31) where the film fixing groove is located (configuration shown in Fig 4); 
the film fixing groove having a first support surface (surface facing 93) and a second support surface (86), and the second support surface being farther away from the near-display panel side than the first support surface (configuration shown in Fig 4); and 
an extending portion disposed on an inside of the frame portion; 
the extending portion (outer side coupling unit 82); 
a first optical film (quantum dot sheet 50); and 
a fixing assembly (panel supporting unit 88 and fluorescent member 120), the fixing assembly including: 
a fixing block (88); and 
a connection sheet (120), one end of the connection sheet being connected to the fixing block (configuration shown in Fig 4).
does not disclose:
the extension portion (82) having a third support surface, and the third support surface being farther away from the near-display panel side than the first support surface;
the first optical film including: 
a film body, an edge of the film body being supported by the third support surface, and at least one protrusion portion disposed on the edge of the film body, the protrusion portion being connected to the edge of the film body, extending into the film fixing groove and being supported by the second support surface;
the fixing block (88) supported by the first support surface; and 
another end of the connection sheet (120) being connected to the protrusion portion of the first optical film.
Therefore the claim is novel.
Further, outside of hindsight reason, even if possible, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension portion, the first optical film, the fixing block, and the connection sheet to meet the claim limitations since such a modification to would not have provided an expected significant benefit.
Therefore the claim is non-obvious. 
Re Claims 2-20:
The claims are allowed due to their dependence on allowed base claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ha (US 20140176852 A1) and Chiu et al (US 20150362663 A1), both disclose a backlight module comprising a frame, an extension portion, a protrusion portion, and a fixing assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875